ORDER
Certiorari having been granted previously in the above-styled case, we adopt the opinion of the Court of Appeals, 832 P.2d 426, as amended hereby, and give it prece-dential effect and release same for publication by Order of this Court.
The opinion of the Court of Appeals, Division I, in the above-styled cause is in irreconcilable conflict with Core v. Nave, 773 P.2d 767 (Okla.App.1989) and Core v. Nave is overruled insofar as it is in conflict with the above-styled case. Further, the opinion of the Court of Appeals is corrected, at page 5, to reflect the citation of “Zehr v. May, 67 Okl. 97, 169 P. 1077 (1917)” rather than “Kehr v. May” as shown in the opinion.
OPALA, C.J., HODGES, V.C.J., LAVENDER, SIMMS, HARGRAVE and SUMMERS, JJ., concur.
KAUGER, J., concurs in result. Dissents to Substitution of one court of appeals opinion for another.
ALMA WILSON, J., dissents.